DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
This Office action is responsive to an amendment filed June 21, 2022. Claims 1-12 & 51-69 are pending. Claims 13-50 have been canceled. Claims 1, 58, 61, 65 & 69 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/22 & 6/22/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-12 & 69 is/are objected to because of the following informalities:  
In regards to claim 1, at lines 7-9, the limitations “a first surface which is configured to contact said surface of said tissue volume and provides said thermal coupling” should apparently read --a first surface which is configured to contact said surface of said tissue volume and --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 & 51-69 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, at lines 7-8, requires the limitations “each of said transducers comprising a first surface which is configured to contact said surface of said tissue volume.” However, the original specification clearly teaches that at least the distal face of the transducer is configured to come into contact with the tissue, directly and/or via a thin coating disposed on the transducer (see at least par 0130, 0206, 0209, 0214 of the publication of the original description). Since the claim requires “a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue” at lines 9-10 of claim 1, the specification fails to teach transducers that directly come into contact with the tissue even in the presence of a coating, which would presumably be disposed on the transducers, as claimed.
Moreover, claim 1 requires “an array comprising a plurality of ultrasound transducers, thermally isolated from each other” at lines 3-4 thereof and claim 65 requires “emitting unfocused ultrasound energy by a plurality of ultrasound transducers, thermally isolated from each other.” However, the specification teaches that the array of transducers is mounted upon a base portion (see at least par 0007, 0034, 0289, 0295, 0304) such that the transducers can be cooled via cooling of the base (see evidence claims 51 & 67). Therefore, the original specification fails to teach transducer that are thermally isolated from each other since such transducer can be cooled via cooling of said base. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7-8, 10, 12, 51, 53, 65 & 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis et al. (US 2016/0089550) (“Debenedictis” hereinafter) in view of Spooner et al. (US 2008/0195000) (“Spooner” hereinafter).
In regards to claim 1, Debenedictis discloses an applicator 105 for applying ultrasound energy to a tissue volume, comprising: 
an array comprising a plurality of ultrasound transducers 184, thermally isolated from each other, said transducers 184 arranged side by side at a distal face of said applicator 105 and are configured to be thermally coupled to a surface of said tissue volume, said transducers 184 configured to emit unfocused ultrasound energy suitable to thermally damage at least a portion of said tissue volume, each of said transducers 184 is configured to provide said thermal coupling and a second surface spaced apart from said first surface (see at least fig. 12-15 and par 0076, 0079, 0084-0085), and 
a contact element 160 thin enough so as not to substantially affect heat transfer via said contact element 160 to the tissue (see at least par 0074-0075); and 
a cooling module 111 configured to apply cooling to said tissue volume surface to prevent overheating of said tissue volume surface (see at least par 0084 & 0091-0094).  
Debenedictis discloses an applicator, as described above, that fails to explicitly teach an applicator with each of said transducers comprising a first surface which is configured to contact said surface of said tissue volume, a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue; and a cooling module configured to apply cooling to said second surface and via said transducer to said first surface of said transducer, and then to said tissue volume surface to prevent overheating of said tissue volume surface.
However, Spooner teaches that it is known to provide an applicator with each of said transducers (34, 34a, 108) comprising a first surface which is configured to contact said surface of said tissue volume (i.e., prior to placement of the contact plate 28, 28a, 106 and/or coating) (see at least figs. 4-5, 7 & 9), a coating (i.e., gold coating on tissue contact plate 28, 28a, 106, see at least par 0022) thin enough so as not to substantially affect heat transfer via said coating (i.e., gold coating) to the tissue; and a cooling module (40, 40a, 110) configured to apply cooling to said second surface and via said transducer (34, 34a, 108) to said first surface of said transducer (34, 34a, 108), and then to said tissue volume surface to prevent overheating of said tissue volume surface (see at least par 0025, 0050 & 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Debenedictis with each of said transducers comprising a first surface which is configured to contact said surface of said tissue volume, a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue; and a cooling module configured to apply cooling to said second surface and via said transducer to said first surface of said transducer, and then to said tissue volume surface to prevent overheating of said tissue volume surface as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. arrangement of heating/cooling elements as taught by Debenedictis) for another (i.e. arrangement of heating/cooling elements as taught by Spooner) to obtain predictable results such as optimizing heating and/or cooling of the tissue by maintaining the normal temperature of the skin and/or cooling the surface of the skin during ultrasound delivery (see at least par 0046 & 0057 of Spooner)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Debenedictis discloses the applicator 105 according to claim 1, wherein said cooling module 111 is positioned to cool a base portion 186 of said applicator 105 on which said transducers 184 are mounted (see at least fig. 6). 
In regards to claim 7, Debenedictis discloses the applicator 105 according to claim 1, wherein said cooling module 11 comprises one or more of: a coolant and a pump configured for circulating said coolant; a thermoelectric cooler (i.e., Peltier device); and a thermal reservoir block (see at least par 0067, 0069 & 0073).  
In regards to claim 8, Debenedictis discloses the applicator 105 according to claim 1, wherein said cooling module 111 is configured to cool at a rate high enough to overcome heating generated by said transducers 184 (see at least par 0082, 0085 & 0089).  
In regards to claim 10, Debenedictis discloses the applicator 105 according to claim 1, further comprising one or more temperature sensors 161 disposed at or in proximity to said distal face (i.e., contact plate) and configured to indicate a temperature of a surface of said tissue (see at least fig. 6 and par 0091-0093). 
In regards to claim 12, Debenedictis discloses the applicator 105 according to claim 1, that fails to explicitly an applicator wherein an emitting surface of each of said transducers is flat. However, Spooner teaches that it is known to provide an applicator wherein an emitting surface of each of said transducers is flat (see at least figs. 4, 7 & 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis wherein an emitting surface of each of said transducers is flat as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. arrangement of heating/cooling elements as taught by Debenedictis) for another (i.e. arrangement of heating/cooling elements as taught by Spooner) to obtain predictable results such as providing a transducer that generates unfocused ultrasound--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  	In regards to claim 51, Debenedictis discloses the applicator 105 according to claim 5, wherein said base portion 186 comprises a thermally conductive base portion configured to conduct said cooling from said cooling module 111 to said transducers 184 (see at least fig. 6 and par 0074).  
In regards to claim 53, Debenedictis discloses the applicator 105 according to claim 51, wherein said cooling module 111 comprises one or more thermoelectric coolers (i.e., peltier devices), Debenedictis discloses the applicator 105 according to claim 51 that fails to explicitly teach an applicator wherein a cooled side of said one or more thermoelectric coolers contacts said base portion. However, Spooner teaches that it is known to provide an applicator wherein a cooled side of said one or more thermoelectric coolers (40, 40a, 110) contacts said base portion (28, 28a, 106) (see at least par 0046, 0050, 0054-0055 & 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Debenedictis wherein a cooled side of said one or more thermoelectric coolers contacts said base portion as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. arrangement of cooling elements as taught by Debenedictis) for another (i.e. arrangement of cooling elements as taught by Spooner) to obtain predictable results such as optimizing cooling of the tissue by maintaining the normal temperature of the skin and/or cooling the surface of the skin during ultrasound delivery (see at least par 0046 & 0057 of Spooner)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 65, Debenedictis discloses a method for applying ultrasound energy to a tissue volume, comprising: 
emitting unfocused ultrasound energy by a plurality of ultrasound transducers 184, thermally isolated from each other, to heat a tissue volume (see at least fig. 12-15 and par 0076, 0079, 0084-0085); 
applying cooling each of said plurality of ultrasound transducers 184 and said tissue volume surface contacting said first surface, during said emitting (see at least par 0084 & 0091-0094).  
Debenedictis discloses a method, as described above, that fails explicitly a method wherein a first surface of each of said plurality of ultrasound transducers contacts a surface of said tissue volume, the method comprising applying cooling to a second surface of each of said plurality of ultrasound transducers, and from said second surface via said plurality of ultrasound transducers to said first surface and then to said tissue volume surface contacting said first surface, during said emitting.
However, Spooner teaches that it is known to provide a method wherein a first surface of each of said plurality of ultrasound transducers (34, 34a, 108) contacts a surface of said tissue volume (i.e., when the contact plate and/or coating are construed as being part of each transducer), the method comprising applying cooling to a second surface of each of said plurality of ultrasound transducers (34, 34a, 108), and from said second surface via said plurality of ultrasound transducers (34, 34a, 108) to said first surface and then to said tissue volume surface contacting said first surface, during said emitting (see at least figs. 4, 7 & 9 and par 0025, 0050 & 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Debenedictis comprising applying cooling to a second surface of each of said plurality of ultrasound transducers, and from said second surface via said plurality of ultrasound transducers to said first surface and then to said tissue volume surface contacting said first surface, during said emitting as taught by Spooner since such a modification would amount to a simple substitution of one known element (i.e. arrangement of heating/cooling elements as taught by Debenedictis) for another (i.e. arrangement of heating/cooling elements as taught by Spooner) to obtain predictable results such as optimizing heating and/or cooling of the tissue by maintaining the normal temperature of the skin and/or cooling the surface of the skin during ultrasound delivery (see at least par 0046 & 0057 of Spooner)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Debenedictis as modified by Spooner wherein a first surface of each of said plurality of ultrasound transducers contacts a surface of said tissue volume as claimed since it has previously been held that removing an element (i.e., tissue contact plate 28, 28a, 106, see figs. 4, 7 & 9 of Spooner) and its functions (i.e., transmitting ultrasound with sufficient thermal conductivity to allow superficial contact cooling of the skin, see par 0022 of Spooner) is an obvious expedient- See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In regards to claim 67, Debenedictis discloses a method according to claim 65, wherein said cooling comprises cooling a thermally conductive base 186 on which said one or more ultrasound transducers 184 are mounted (see at least fig. 6 and par 0074).  
In regards to claim 68, Debenedictis discloses a method according to claim 65, comprising: adjusting cooling and/or emitting ultrasound energy according to a temperature of said tissue volume surface (see at least par 0084-0086 & 0088-0089).  
In regards to claim 69, Debenedictis discloses the applicator 105 according to claim 1, wherein said cooling module 111 is configured to apply said cooling during the emitting of said ultrasound energy (see at least par 0062-0063).
Claim(s) 2, 9, 11, 54-64 & 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis (‘550) in view of Spooner (‘000) further in view of Sverdlik et al. (US 2012/0095372) (“Sverdlik” hereinafter).
In regards to claim 2, Debenedictis as modified by Spooner discloses the applicator 105 according to claim 1, that fails to explicitly teach an applicator wherein said coating is less than 50 µm thick. However, Sverdlik discloses an applicator wherein said coating 410 is less than 50 µm thick (see at least par 0131). Therefore, since Emery teaches that it is known to provide an applicator with a coating (see at least abstract, par 0009-0021, 0023, 0025, 0124-0131, 0133-0143, 0148, 0165 & 0182-0183), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said coating is less than 50 µm thick as taught by Sverdlik in order to provide a relatively thin coating. 
In regards to claim 9, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein said coating is mounted on an electrode of each of said transducers by a thin uniform layer of glue. However, Sverdlik discloses the applicator according to claim 1, wherein said coating 410 is mounted on an electrode (302, 304) of each of said transducers 102 by a thin uniform layer 500 of glue (see at least par 0131, 0135 & 0169).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said coating is mounted on an electrode of each of said transducers by a thin uniform layer of glue as taught by Svedlik in order to facilitate coupling of the electrode onto the transducer.
In regards to claim 11, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein a thickness of each of said transducers is smaller than 1 mm. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, wherein a thickness of each of said transducers 102 is smaller than 1 mm (see at least par 0107 & 0113). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein a thickness of each of said transducers is smaller than 1 mm as taught by Svedlik in order to provide a transducer for high intensity output to cause tissue damage while being sufficiently small.
In regards to claim 54, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein said cooling module is configured to apply said cooling via said transducers to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius. However, Sverdlik teaches that it is known to provide the applicator of claim 1, wherein said cooling module (i.e., such as thermoelectric cooler 2010) is configured to apply said cooling via said transducers 102 to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius (see at least par 0250).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said cooling module is configured to apply said cooling via said transducers to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius as taught by Svedlik in order to prevent tissue damage at said tissue surface of said tissue volume.
In regards to claim 55, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein each of said ultrasound transducers comprises: a piezo element comprising top and bottom electrodes; an electrically conductive element in contact with said top electrode; a substrate layer on which said bottom electrode is mounted, said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode. However, Sverdlik teaches that it is known to provide the applicator wherein each of said ultrasound transducers 102 comprises: a piezo element comprising top and bottom electrodes (302, 304) (see par 0110); an electrically conductive element 500 in contact with said top electrode 302 (see at least fig. 5A and par 0169); a substrate layer (502, 504, 506) on which said bottom electrode 304 is mounted (see fig. 5B-5G & 5M-5P; par 0170-0174). Debenedictis as modified by Spooner fails to disclose an applicator with said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Spooner wherein each of said ultrasound transducers comprises: a piezo element comprising top and bottom electrodes; an electrically conductive element in contact with said top electrode; a substrate layer on which said bottom electrode is mounted, said electrically conductive material sufficient for conducting electrical current to said bottom electrode as taught by Sverdlik, with said substrate layer as taught by Sverdlik comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed volume of no more than 10% because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
In regards to claim 56, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix, such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode is in contact with said electrically conductive elements; and wherein said at least 10 electrically conductive elements are distributed across a total surface area of said bottom electrode. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate layer (502, 504, 506) comprises at least 10 electrically conductive elements (i.e., wire solder, paste solder) dispersed in an electrically insulating matrix (i.e., glue) (see at least par 0169). Therefore,  it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Spooner wherein said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix as taught by Sverdlik, such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
 In regards to claim 57, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate layer has a thickness smaller than 100 microns. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate 506 has a thickness smaller than 100 microns (i.e., 1-150 µm) (see at least fig. 5G and par 0173).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said substrate layer has a thickness smaller than 100 microns as taught by Sverdlik in order to be able to conduct electricity and/or heat.
In regards to claim 58, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate is mounted on an electrically conductive layer, said electrically conductive layer mounted on an isolating layer, and said isolating layer is mounted on a base. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate 500 is mounted on an electrically conductive layer 506, said electrically conductive layer 506 mounted on an isolating layer 104 (see fig. 5G), and said isolating layer 104 is mounted on a base 1222 (see at least fig. 15A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said substrate is mounted on an electrically conductive layer, said electrically conductive layer mounted on an isolating layer, and said isolating layer is mounted on a base as taught by Sverdlik in order to support the transducer and/or to conduct electricity and/or heat so as to control the amount of electric power and/or cooling required to cool the transducer.
In regards to claim 59, Debenedictis as modified by Spooner discloses an applicator, as described above in claim 56, that fails to explicitly teach an applicator wherein said less than 10% of said surface area contacting said electrically conductive elements is in the form of a plurality of contact points between said bottom electrode and said electrically conductive elements. However, Sverdlik teaches that it is known to provide the applicator wherein said 10% of said surface area contacting said electrically conductive elements (i.e., wire solder, paste solder) is in the form of a plurality6 of contact points (i.e., coupling areas) between said bottom electrode 304 and said electrically conductive elements (i.e., wire solder, paste solder) (see at least figs. 5A-F and par 0169).   Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said less than 10% of said surface area contacting said electrically conductive elements is in the form of a plurality of contact points between said bottom electrode and said electrically conductive elements as taught by Sverdlik in order to support the transducer and/or to conduct electricity and/or heat so as to control the amount of electric power and/or cooling required to cool the transducer.
In regards to claim 60, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 56, that fails to explicitly teach an applicator wherein said electrically conductive elements comprise one or both of particles and fibers, said electrically conductive elements occupying between 1-20% of a total volume of said substrate. However, Sverdlik teaches that it is known to provide the applicator according to claim 56, wherein said electrically conductive elements comprise particles (i.e., wire solder, paste solder) (see par 0169). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said electrically conductive elements comprise one or both of particles as taught by Sverdlik, with said electrically conductive elements occupying between 1-20% of a total volume of said substrate as claimed since such a modification would serve the same purpose of coupling the electrodes to the board or base.
 In regards to claim 61, Debenedictis as modified by Spooner and Sverdlik disclose an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate has a thermal conductivity lower than 0.5 W/m*K.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner and Sverdlik wherein said substrate has a thermal conductivity lower than 0.5 W/m*K as claimed since such a modification would serve the same purpose of allowing the substrate to act as a heat sink.
In regards to claim 62, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 55, that fails to explicitly teach an applicator wherein said piezo element is shaped to produce a substantially trapezoidal beam having an opening angle between 5-15 degrees. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said piezo element 102 is shaped to produce a substantially trapezoidal beam having an opening angle 112 between 5- 15 degrees (see at least figs. 3A-B and par 0121).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said piezo element is shaped to produce a substantially trapezoidal beam having an opening angle between 5-15 degrees as taught by Sverdlik in order to apply a divergent beam of energy.
In regards to claim 63, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein said ultrasound transducers array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers of flexible film such that said film layers contact opposing surfaces of each of said piezo elements, at least one of said film layers comprising electrical circuitry configured to excite said 6 piezo elements; wherein each of said piezo elements is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements being spaced enough from each other so that a film portion in between them can be flexed. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, wherein said ultrasound transducers 102 array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers (302, 304) of flexible film such that said film layers (302, 304) contact opposing surfaces of each of said piezo elements 102, at least one of said film layers (302, 304) comprising electrical circuitry configured to excite said piezo elements; wherein each of said piezo elements 102 is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements 102 being spaced enough from each other so that a film portion in between them can be flexed (see at least figs. 3A-B and par 0110-0113).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner wherein said ultrasound transducers array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers of flexible film such that said film layers contact opposing surfaces of each of said piezo elements, at least one of said film layers comprising electrical circuitry configured to excite said 6 piezo elements; wherein each of said piezo elements is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements being spaced enough from each other so that a film portion in between them can be flexed as taught by Sverdlik since such a modification would amount to applying a known technique (i.e. as taught by Sverdlik) to improve similar devices (i.e. as taught by Debenedictis as modified by Spooner) in the same way--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 64, Debenedictis as modified by Spooner discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator comprising a controller configured to receive an indication related to transducer behavior and to assess contact between one or more of said plurality of ultrasound transducers with the skin according to said indication. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, comprising a controller 1602 configured to receive an indication related to transducer behavior and to assess contact (i.e., reduction in efficiency) between one or more of said plurality of ultrasound transducers 102 with the skin according to said indication (see at least par 0264 & 0276).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner comprising a controller configured to receive an indication related to transducer behavior and to assess contact between one or more of said plurality of ultrasound transducers with the skin according to said indication as taught by Sverdlik in order to provide feedback to the user as to the presence of foreign material on surface element or mechanical damage to the transducer. 
In regards to claim 66, Debenedictis as modified by Spooner discloses method, as described above in claim 1, that fails to explicitly teach comprising maintaining a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius. However, Sverdlik teaches that it is known to provide a method comprising maintaining a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius (see at least par 0250).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Debenedictis as modified by Spooner comprising maintaining a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius as taught by Sverdlik in order to prevent tissue damage at said tissue surface of said tissue volume.
Claim(s) 3-4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis (‘550) in view of Spooner (‘000) further in view of Emery et al. (US 2017/0028227) (“Emery” hereinafter).
In regards to claim 3, Debenedictis as modified by Spooner discloses the applicator 105 according to claim 1, that fails to explicitly teach an applicator wherein said coating is electrically insulating. However, Emery teaches that it is known to provide an applicator wherein said coating 287 is electrically insulating (see at least figs. 31-38 and par 0131). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Debenedictis as modified by Spooner wherein said coating is electrically insulating as taught by Emery since such a modification would amount to applying a known technique (i.e. as taught by Emery) to a known device (i.e. as taught by Debenedictis as modified by Spooner) ready for improvement to achieve a predictable result such as applying ultrasound energy to a region of interest to achieve a cosmetic and/or therapeutic effect using a transducer that provides more consistent treatment in cosmetic procedures (see at least abstract and par 0095 of Emery)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 4, while Emery discloses an applicator wherein said coating is thermally conductive (see at least par 0131), Debenedictis as modified by Spooner as modified by Emery discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner as modified by Emery with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K as claimed since such a modification would serve the same purpose of provide an impedance matching coating on the side of the ultrasonic transducer that faces the acoustic window. Doing so would facilitate ultrasound and/or heat transmission through tissue.
In regards to claim 6, while Spooner discloses an applicator wherein said plurality of transducers (34, 34a, 108) are spaced apart from each other, wherein thermal insulation inherently exists between adjacent transducers (34, 34a, 108) due to transducer spacing and/or air (see at least figs. 4, 7 & 9), Debenedictis as modified by Spooner as modified by Emery discloses an applicator, as described above in claim 1, having a thermal conductivity coefficient smaller than 0.1W/m*K.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Debenedictis as modified by Spooner as modified by Emery having a thermal conductivity coefficient smaller than 0.1W/m*K as claimed in order to prevent cross-talk and/or damaging heat transfer between adjacent transducers.
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debenedictis (‘550) in view of Spooner (‘000) further in view of Slayton et al. (US 6,050,943) (“Slayton” hereinafter).
While Slayton discloses an applicator with a base portion (50, 60) having a thickness (see at least figs. 1-4), Debenedictis as modified by Spooner and Slayton discloses the applicator 105 according to claim 51, wherein a thickness of said base portion is in a range of 0.3-4 mm. However, Slayton does not expressly disclose that a thickness of said base portion is in a range of 0.3-4mm. Instead Slayton teaches a thickness of said base portion (50, 60) has a uniform thickness (see at least figs. 1-4). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the thickness in a range of 0.3-4mm because the Applicant has not disclosed that such a thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Slayton and Applicant’s invention to have performed equally well with either the claimed range of 0.3-4mm or the range as taught by Slayton because the base portion would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Slayton to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Slayton.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 & 51-69 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791